Citation Nr: 0019070	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-04 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee degenerative arthritis. 

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee degenerative arthritis.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971 and from June 1980 to May 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which, in pertinent part, granted 
entitlement to service connection for right knee degenerative 
arthritis, evaluated as 10 percent disabling, and for left 
knee degenerative arthritis, evaluated as 10 percent 
disabling.  The issue of entitlement to an evaluation in 
excess of 10 percent for left knee degenerative arthritis 
will be addressed in the REMAND portion of this decision.

The Board notes that a February 1996 radiology report of the 
right knee was received by the Board from the RO in May 2000.  
As this record is dated during the veteran's period of 
service and does not reflect current right knee findings, it 
is not relevant to the issue on appeal.  Thus, a remand for 
RO consideration of this evidence is not necessary.

Finally, in his March 1999 substantive appeal, the veteran 
stated that he felt he was entitled to retroactive payments 
as he had continuously pursued his claims.  To the extent 
that this amounts to a new issue, this matter is referred to 
the RO for appropriate action.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's right knee degenerative arthritis is 
manifested by moderate tenderness with crepitus throughout 
the arc of motion of flexion to 60 degrees and swelling upon 
continued standing, walking, or running.  



CONCLUSION OF LAW

A 20 percent evaluation is warranted for right knee 
degenerative arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records dated from 1968 to 1971 are silent 
for complaints, treatment, or diagnoses related to the right 
knee.  Service medical records dated from 1980 to 1997 
reflect frequent medical treatment for painful and swollen 
knees.  On examination dated in August 1980, the veteran 
reported chronic pain in both knees and indicated that he had 
undergone arthroscopic surgery of the right knee in 1979.  In 
the course of numerous medical examinations, the presence of 
surgical scars on the knees was noted.  In September 1994, 
the veteran was placed on permanent physical profile because 
of continued knee pain.  Upon service retirement medical 
examination dated in February 1997, the veteran indicated 
that his knees swelled after exercising, the right knee 
locked frequently, and a bone chip was present in the right 
knee.  

Upon VA general medical examination dated in May 1997, the 
veteran complained of knee pain, worse on the right than the 
left.  Physical examination of the knees revealed full range 
of motion with no swelling or crepitus.  The knees were 
stable to examination.  A relevant assessment of chronic 
bilateral knee pain status post multiple surgeries, sometimes 
inhibiting work, was noted.  A VA radiology report of both 
knees dated in May 1997 reflects an impression of mild 
degenerative changes in both knees.

In a December 1997 rating decision, the RO granted 
entitlement to service connection for a bilateral knee 
condition, evaluated as 10 percent disabling.  

Upon VA examination dated in July 1998, the veteran 
complained of significant pain primarily involving the right 
knee, with a burning sensation to the right knee along the 
lateral aspect of the knee on repeated stooping or bending 
activities.  It was also noted that continued standing, 
walking, or running produced an aggravation of the right knee 
pain with acute swelling.  Physical examination of the right 
knee revealed a scar over the lateral aspect of the knee 
which was well healed.  There was localized tenderness 
specific and moderate over the lateral joint line of the 
knee.  Crepitus was noted throughout the range of flexion 
from zero to approximately 60 degrees.  Full extension was 
noted.  No lateral or medial instability was noted.  Anterior 
drawer sign was negative.  Pulses distally in the right lower 
extremity were symmetric with no evidence of trophic changes 
in the skin.  

An impression of traumatic arthritis of the right knee with 
lateral joint degeneration was noted.  The arthritis was 
noted to be moderate in severity with crepitus throughout the 
arc of motion of flexion.  It was also noted that a varus 
deformity did exist which was considered mild.  Radiographic 
documentation of a loose body in the right knee was noted as 
suggestive of moderate degeneration of the lateral joint line 
of the right knee.  The examiner opined that the right knee 
could be considered moderately disabling, with a clinical 
evaluation suggestive of a 30 percent disability on the basis 
of the clear presence of lateral joint degeneration and a 
loose body.  


Pertinent Law and Regulations

The Board notes that in the instant case, the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assessment of a disability rating.  
When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assessment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

With regard to the rating of disabilities involving the 
substantiated presence of arthritis, Diagnostic Code 5003, 
provides that arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  However, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of flexion of the leg is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5260, which provides that 
a noncompensable evaluation is warranted for flexion limited 
to zero degrees and a 10 percent evaluation is warranted for 
flexion limited to 45 degrees.  Flexion limited to 30 degrees 
warrants a 20 percent evaluation and flexion limited to 15 
degrees warrants a 30 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5261, which provides for a 
noncompensable evaluation for extension limited to 5 degrees.  
A 10 percent evaluation is warranted for extension limited to 
10 degrees.  Extension limited to 15 degrees warrants a 20 
percent evaluation and extension limited to 20 degrees 
warrants a 30 percent evaluation.  A 40 percent evaluation is 
warranted for extension limited to 30 degrees, and a 50 
percent evaluation is warranted for extension limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board notes that the words "mild" "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1999).  It should also be noted that use of terminology such 
as "mild" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1999).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Analysis

A review of the competent medical evidence of record, 
particularly the most recent medical examination report, 
reflects that the veteran does not demonstrate any limitation 
of extension.  Thus, application of Diagnostic Code 5261 
would result in a noncompensable evaluation.  The record does 
reflect objective medical evidence of crepitus throughout the 
range of flexion from zero to 60 degrees.  However, flexion 
limited to 60 degrees warrants a noncompensable evaluation 
under Diagnostic Code 5260.  Thus, pursuant to Diagnostic 
Code 5003, a rating of 10 percent is warranted for the right 
knee.  However, a 10 percent evaluation is the maximum 
allowed under Diagnostic Code 5003.  

The Board notes that there is no evidence of any right knee 
ankylosis.  Nor is there any competent evidence of recurrent 
subluxation or laxity.  The July 1998 VA examination noted no 
lateral or medial instability.  Thus, application of 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257 (1999) are not 
warranted.  

The Court has also held that when a diagnostic code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. §§ 4.40 
and 4.45 contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  The Board recognizes that 
the veteran has complained of significant pain in the right 
knee as well as swelling with standing, walking, or running.  
Additionally, the July 1998 VA examiner did note tenderness 
specific and moderate over the lateral joint line of the knee 
as well as crepitus throughout the range of motion.  The 
examiner described the veteran's arthritis as moderate.  In 
light of these findings, the Board concludes that the 
veteran's right knee degenerative arthritis manifests 
additional function disability due to pain on use so as to 
warrant a 20 percent evaluation.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1999) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's right knee 
disability results in marked interference with employment or 
frequent periods of hospitalization.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
the absence of an exceptional or unusual disability picture.  

Finally, the Board has considered all of the evidence, to 
include service medical records and post-service medical 
records as well.   A disability evaluation in excess of 20 
percent is denied based upon the totality of the evidence, 
without predominate focus on the recent evidence of record.  
Such review is consistent with the Court's recent decision in 
Fenderson.



ORDER

A 20 percent evaluation for right knee degenerative arthritis 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



REMAND

The record reflects that in his February 1999 notice of 
disagreement (NOD), the veteran indicated that he was 
disagreeing with the January 15, 1999 rating decision, 
especially the right knee evaluation.  The RO issued a 
statement of the case addressing the issue of entitlement to 
an evaluation in excess of 10 percent for right knee 
degenerative arthritis.  However, the January 15, 1999 rating 
decision which the veteran disagreed with also granted 
entitlement to service connection for left knee degenerative 
arthritis, evaluated as 10 percent disabling.  Thus, it 
appears the veteran's NOD also included the issue of 
entitlement to an increased evaluation for the left knee 
degenerative arthritis.  Accordingly, the Board is required 
to remand this issue to the RO for the issuance of a 
statement of the case (SOC).  See Manlicon v. West, 12 Vet. 
App. 238 (1999) (The NOD initiated review by the Board of the 
RO's denial of the claim and bestowed jurisdiction on the 
court; the Board should have remanded that issue to the RO 
for issuance of a SOC.).  Thus, the case is remanded to the 
RO for the following development:

1.  The issue of entitlement to an 
evaluation in excess of 10 percent for 
left knee degenerative arthritis is 
remanded to the RO for the issuance of a 
statement of the case.

2.  Should a timely substantive appeal be 
received concerning this issue, all 
appropriate steps should be taken to 
prepare the case for appellate review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice from the RO.  The purpose of this REMAND is to obtain 
clarifying information and to afford the veteran due process.

The Board notes appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

